Case 2:20-cv-00351-CCC-MF Document 36 Filed 03/03/21 Page 1 of 2 PageID: 2132




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

DISCOVER GROWTH FUND, LLC,                              Case No. 2:20-cv-351(CCC)(MF)

               Plaintiff,
       vs.                                                ORDER ADMITTING COUNSEL
                                                                PRO HAC VICE
ANTHONY FIORINO, M.D.; DANIEL
KAZADO; DANIEL TEPER, M.D.; JEFFREY
PALEY, M.D.; JOHN NECZESNY; THE
ESTATE OF GARY H. RABIN; and JOHN
DOE 1-10 AND JANE DOE 1-10,

               Defendants.


       THIS MATTER having been brought before the Court by Michael Rato of the law firm

of McElroy, Deutsch, Mulvaney & Carpenter, LLP, attorneys for Defendant Dr. Jeffrey Paley,

M.D. on application for an Order allowing Eliott Berman of McElroy, Deutsch, Mulvaney &

Carpenter, LLP to appear and participate pro hac vice; and counsel for all other parties in this

action have consented to this application; and the Court having considered the moving papers, and

response thereto, and for good cause shown;

       IT IS on this 3rd day of March, 2021,

       ORDERED that Eliott Berman, a member of the Bar of the State of New York, is permitted

to appear pro hac vice in the above-captioned matter; and it is further

       ORDERED that all pleadings, briefs, and other papers filed with the court shall be signed

by a member or associate of the law firm of McElroy, Deutsch, Mulvaney & Carpenter, LLP,

attorneys of record for Defendant Dr. Jeffrey Paley, M.D., who is admitted to the Bar of this Court

and shall be held responsible for said papers and for the conduct of the case who will be held

responsible for the conduct of the attorneys admitted hereby; and it is further
Case 2:20-cv-00351-CCC-MF Document 36 Filed 03/03/21 Page 2 of 2 PageID: 2133




       ORDERED that Eliott Berman, if he has not already done so, shall pay the annual fee to

the New Jersey Lawyers’ Fund for Client Protection in accordance with New Jersey Rule 1:28-2

within twenty (20) days from the date of the entry of this Order, and it is further

       ORDERED that Eliott Berman shall make payment of the appropriate fee to the Clerk of

the United States District Court in accordance with L.Civ.R. 101.1(c)(3), as amended, within

twenty (20) days from the date of the entry of this Order; and it is further

       ORDERED that Eliott Berman shall be bound by the Rules of the United States District

Court for the District of New Jersey.




                                                      _s/Mark Falk_______________
                                                      Hon. Mark Falk, U.S.M.J
